UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 8, 2011 Date of earliest event reported: February 8, 2011 MediaMind Technologies Inc. (Exact name of registrant as specified in its charter) Delaware 001-34844 52-2266402 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 135 West 18th Street, 5th Floor New York, NY 10011 (Address of principal executive offices, including zip code) (646) 202-1320 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition MediaMind Technologies Inc. (the “Company”) announced on February 8, 2011 its financial results for the quarter and the year ended December 31, 2010. A copy of the related press release, dated February 8, 2011, is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in this Form 8-K and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act"), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated February 8, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Media Mind Technologies Inc. By: /s/Vered Raviv-Schwarz Name: Vered Raviv-Schwarz Title: General Counsel and Corporate Secretary Date: February 8, 2011 EXHIBIT INDEX Exhibit No. Description Press Release dated February 8, 2011
